                Case 2:20-mj-01936-PLD Document 1 Filed 09/21/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE APPLICATION OF THE                        )
UNITED STATES OF AMERICA FOR                    )       Magistrate No. 20-1936
AN ORDER AUTHORIZING THE                        )       [UNDER SEAL]
INSTALLATION AND USE OF PEN                     )
REGISTERS AND TRAP AND                          )
TRACE DEVICES                                   )

                                           APPLICATION

           The United States of America, moving by and through Jonathan D. Lusty, its undersigned

counsel, respectfully submits under seal this ex parte application for an order pursuant to 18 U.S.C

§§ 3122 and 3123, authorizing the installation and use of pen registers and trap and trace devices

("pen-trap devices") to record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from VERIZON on (814) 503-2876,

believed to be utilized by Derek Hillebrand. In support of this application, the United States

asserts:

           1.      This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

           2.      Such an application must include three elements: (1) "the identity of the attorney

for the Government or the State law enforcement or investigative officer making the application";

(2) "the identity of the law enforcement agency conducting the investigation"; and (3) "a

certification by the applicant that the information likely to be obtained is relevant to an ongoing

criminal investigation being conducted by that agency." 18 U.S.C. § 3122(b).

           3.      The undersigned applicant is an "attorney for the government" as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.
            Case 2:20-mj-01936-PLD Document 1 Filed 09/21/20 Page 2 of 5




       4.        The law enforcement agency conducting the investigation is the Federal Bureau of

Investigation.

       5.        The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by the

Federal Bureau of Investigation.

       6.        This Court is a "court of competent jurisdiction" under 18 U.S.C. § 3122(a)(2)

because it "has jurisdiction over the offense being investigated," 18 U.S.C. § 3127(2)(A)(i).

                                    THE RELEVANT FACTS

       7.        The United States government, including the Federal Bureau of Investigation, is

investigating violations of federal narcotics laws. The investigation concerns possible violations

of Title 21, United States Code, Sections 841, 843, & 846.

       8.        The conduct being investigated involves the use of (814) 503-2876, by Derek

Hillebrand, in furtherance of illegal narcotics trafficking.         To further the investigation,

investigators need to obtain the dialing, routing, addressing, and signaling information associated

with communications sent to or from that cell phone number. The requested information will assist

in identifying distributors, customers, suppliers and coconspirators.

       9.        The pen-trap devices sought by this application will record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each communication to or

from (814) 503-2876, including the date, time, and duration of the communication, and the

following, without geographic limit:

       a)        IP addresses associated with the cell phone device or devices used to send
                 or receive electronic communications;

       b)        Any unique identifiers associated with the cell phone device or devices used
                 to make and receive calls with (814) 503-2876 or to send or receive other
            Case 2:20-mj-01936-PLD Document 1 Filed 09/21/20 Page 3 of 5




               electronic communications, including the ESN, MEIN, IMSI, IMEI, SIM,
               MSISDN, or MIN;

       c)      IP addresses of any websites or other servers to which the cell phone device
               or devices connected; and

       d)      Source and destination telephone numbers and email addresses.

                                  GOVERNMENT REQUESTS

       10.     For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture the

dialing, routing, addressing, and signaling information described above for each communication

to or from, (814) 503-2876, to include the date, time, and duration of the communication, without

geographic limit. The United States does not request and does not seek to obtain the contents of

any communications, as defined in 18 U.S.C. § 2510(8).

       11.     The United States further requests that the Court authorize the foregoing installation

and use for a period of sixty days from the date of the Court's Order, pursuant to 18 U.S.C. §

3123(c)(1).

       12.     The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that the Court order VERIZON and any other person or entity providing wire or

electronic communication service in the United States whose assistance may facilitate execution

of this Order to furnish, upon service of the Order, information, facilities, and technical assistance

necessary to install the pen-trap devices, including installation and operation of the pen-trap

devices unobtrusively and with minimum disruption of normal service. Any entity providing such

assistance shall be reasonably compensated by the Federal Bureau of Investigation, pursuant to 18

U.S.C. § 3124(c), for reasonable expenses incurred in providing facilities and assistance in

furtherance of this Order.
           Case 2:20-mj-01936-PLD Document 1 Filed 09/21/20 Page 4 of 5




       13.     It is believed that, in order to properly evaluate the information gained through use

of the registering device, it will be necessary that VERIZON and other pertinent electronic

communication service providers (including Cingular Wireless, T-Mobile USA, Verizon Wireless,

Verizon, Inc. - PA, Verizon, Inc. - NY, Verizon, Inc. - MD, Verizon, Inc. - NJ, Verizon South Inc.,

Pacific Bell, Pacific Bell Wireless, Quest Corporation, Sprint Spectrum, L.P., Sprintnet, Bell

South, Comcast Cable Communications, Virgin Mobile, AT&T Wireless, MCI, MCI Worldcom

Wireless, TSR Wireless, Arch Wireless Hldgs, SWB PacBell, Metro PCS, Cellular One, and Page

Plus Communications) provide the Federal Bureau of Investigation with subscriber information

for any and all telephone numbers, both published and non-published, which are identified by use

of said registering device, as well as any custom calling feature such as speed dialing and call

forwarding information for such telephone numbers. A United States Magistrate Judge may order

disclosure of such information pursuant to Title 18, United States Code, Sections 2703(c)(1)(B)

and (d).

       14.     The United States further requests that the Court order VERIZON and any other

person or entity whose assistance may facilitate execution of this Order to notify the Federal

Bureau of Investigation of any changes relating to (814) 503-2876, and to provide prior notice to

the Federal Bureau of Investigation before terminating or changing service to the cell phone

number.

       15.     The United States further requests that the Court order that the Federal Bureau of

Investigation and the applicant have access to the information collected by the pen-trap devices as

soon as practicable, twenty-four hours per day, or at such other times as may be acceptable to

them, for the duration of the Order.
           Case 2:20-mj-01936-PLD Document 1 Filed 09/21/20 Page 5 of 5




       16.     The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the

Court order VERIZON and any other person or entity whose assistance facilitates execution of

this Order, and their agents and employees, not to disclose in any manner, directly or indirectly,

by any action or inaction, the existence of this application and Order, the resulting pen-trap devices,

or this investigation, unless and until authorized by this Court, except that VERIZON may

disclose this Order to an attorney for VERIZON for the purpose of receiving legal advice.

       17.     The United States further requests that this application and any resulting Order be

sealed until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(1).

       18.     The United States further requests that the Clerk of the Court provide the United

States Attorney's Office with certified copies of this application and Order, and provide copies of

this Order to the Federal Bureau of Investigation and VERIZON upon request.

       19.     The foregoing is based on information provided to me in my official capacity by

agents of the Federal Bureau of Investigation.



Date: September 21, 2020                       /s/ Jonathan D. Lusty_______________
                                               JONATHAN D. LUSTY
                                               Assistant United States Attorney
                                               Joseph F. Weis, Jr. U.S. Courthouse
                                               700 Grant Street, Suite 4000
                                               Pittsburgh, PA 15219
                                               PA ID No. 311180
